Citation Nr: 0526741	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation of the residuals of a left foot fracture, 
currently evaluated as 10 percent disabling.

2.  Evaluation of scoliosis of the thoracic spine, currently 
evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1994 to January 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In this decision, the RO granted service connection 
for residuals of a left foot fracture and scoliosis of the 
thoracic spine.  Each was initially evaluated as 
noncompensable.  The RO also denied entitlement to a 10 
percent evaluation under the provisions of 38 C.F.R. § 3.324 
(2004) for multiple service-connected disabilities rated as 
noncompensable.  The veteran appealed these initial 
evaluations.  Subsequent action by the AOJ rendered the issue 
under 38 C.F.R. § 3.324 moot.

In a March 2005 rating decision, the RO granted a 10 percent 
evaluation for residuals of the left foot fracture.  The 
veteran continued his appeal.

The issue of the initial evaluation for residuals of a left 
foot fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's scoliosis of the thoracic spine is 
characterized by pain that has resulted in minimal functional 
limitation.




CONCLUSION OF LAW

Scoliosis of the thoracic spine is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5291 (effective prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in June 2002 and May 2003.  By means of these letters, 
the appellant was told of the requirements to establish 
entitlement to increased evaluations.  He was advised of his 
and VA's respective duties and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
appellant was apprised of the evidence considered by VA in 
these letters and in the Statement of the Case (SOC) issued 
in January 2003 and SSOCs issued in May 2003 and March 2005.  
The SOC and SSOCs informed him of applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  

The Board acknowledges that the veteran did not receive VCAA 
notification prior to the initial adverse decisions beginning 
in August 2002.  The letter issue in June 2002 discussed 
claims for service connection, not increased evaluations.  
However, such notification was provided in the letter issued 
in May 2003; and the claims were readjudicated by the RO in 
the SSOCs issued in May 2003 and March 2005.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error and the appellant has 
not been prejudiced thereby.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.

The Board notes that, during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.71a evaluating back 
strains, intervertebral disc syndrome, and other spinal 
disabilities, effective September 26, 2003.  68 Fed. Reg. 
51454-58 (August 27, 2003); see also 69 Fed. Reg. 32,449-50 
(June 10, 2004).  In the SOC of January 2003, the RO 
evaluated the veteran under the old criteria.  In the SSOC of 
March 2005, the RO had the opportunity to determine the 
applicability of both the old and new rating criteria to the 
current claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); see also VAOPGPREC 7-2003 (Nov. 19, 2003).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letters 
issued to the appellant in May 2003.)  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was provided VA compensation examinations in July 2002 and 
February 2003.  These examiners reported accurate medical 
histories, provided examination findings, and provided the 
appropriate opinions on diagnosis and etiology.  The examiner 
of July 2002 noted that he had reviewed the veteran's claims 
file in connection with the examination.  The examiner of 
February 2003 provided opinions on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-07 (1995).  However, the examiner of February 
2003 indicated that the veteran's claims file had not been 
available for review.  A review of his report indicates that 
the medical history provided by the veteran was accurate when 
compared to the records contained in the claims file.  The 
veteran has not reported any ongoing treatment for his back 
disability.  As the February 2003 examiner was able to 
consider an accurate medical history in connection with his 
examination report, the Board finds that remand for 
additional review of the claims file would be superfluous and 
needlessly delay adjudication of this case.  Therefore, the 
Board finds these examinations are adequate for VA purposes.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letters of June 2002 and May 2003, VA requested that the 
veteran identify all treatment of the disabilities on appeal 
in order to obtain medical evidence pertinent to his claim.  
The veteran has identified one private facility that has 
treated his left foot disability.  He has not identified any 
treatment of his back disorder.  VA has obtained the 
veteran's service medical records.  The veteran has been 
informed of the evidence in VA's possession in the SOC and 
SSOCs.  It is noted that VA has been unable to obtain 
treatment records of the veteran's left foot, however, as 
this issue is not addressed in the following decision, these 
records are not pertinent.  The veteran had the opportunity 
to request a hearing before the Board on the VA Form 9 
(Substantive Appeal) he submitted in February 2003.  He 
declined such a hearing.  In June 2003, the veteran did 
request a hearing on appeal before a Decision Review Officer.  
However, in July 2003 he withdrew this request.  Based on the 
above analysis, the Board concludes that all pertinent 
evidence regarding the issues decided below has been obtained 
and incorporated into the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, and SSOCs discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the 
claims on appeal.  Mayfield at 121.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of the Thoracic Spine Disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.  In 
addition, 38 C.F.R. §§ 4.40 and 4.45 requires consideration 
of functional disability due to pain and weakness.  

According to 38 C.F.R. § 4.59, it is the intent of the 
Schedule for Rating Disabilities to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

The words "slight", "moderate" and "severe" are not defined 
in the Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "mild" and "moderate" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board concludes that the disability has not 
significantly changed and a uniform rating is warranted.  

In his substantive appeal, the veteran has claimed that he 
has intermittent ("not as frequent as day to day pain") 
muscle spasm and pain in his back.  These spasms are intense 
enough to keep him restricted to little or no physical 
activity, and have resulted in an occupational impairment.  
The veteran has not identified any ongoing medical treatment 
for his back disability.  

The veteran's military separation examination in December 
1996 noted his report of a medical history of recurrent back 
pain.  The examiner summarized this history as frequent upper 
back soreness exacerbated by ruck marches.  On examination, 
his spine was found to be abnormal due to mild mid-thoracic 
right deviation scoliosis.  The veteran's defects were 
summarized as mild thoracic spine scoliosis.

The veteran was afforded a VA compensation examination in 
July 2002.  He reported symptomatic flare-up of his back 
disability that occurred once a year consisting of muscle 
spasm between his shoulder blades.  These episodes would last 
up to three days.  On examination, no abnormalities were 
noted with the back and spine, and it was reported that the 
thoracic spine was not tender to palpation.  Thoracic spine 
X-ray revealed that the vertebral bodies were intact, but 
there was mild scoliosis.  The impression was residuals of a 
status post upper back injury.

Another VA compensation examination was given to the veteran 
in February 2003.  The veteran reported that he worked full 
time at a job that involved a lot of lifting.  This lifting 
included items that weighted up to 50 pounds.  He claimed 
that he felt tightness in his upper back ("between the 
shoulder blades") after a day at work.  Such episodes 
happened every couple of months.  He also reported that 
sneezing increased his upper back pain.  He denied any 
radiating pain or paresthesias.  He also reportedly denied 
any symptomatic flare-ups.  On examination, his gait was 
normal and there was no tenderness, muscle spasm, or 
complaint of pain during palpation/percussion of the thoracic 
back.  Deep tendon reflexes were present and muscle strength 
of the major muscle groups was reported to be 5 on a scale 
from 1 (minimal strength) to 5 (full/normal strength).  Range 
of motion in the back was forward flexion to 100 degrees, 
backward extension to 30 degrees, and left and right side 
bending to 35 degrees, with no complaints of pain.  The 
diagnosis was thoracic spine with scoliosis.  The examiner 
opined that at most, based on the veteran's subjective 
complaints, he had a mild chronic strain of the upper back 
with essentially no functional impairment.

During an informal conference with a Decision Review Officer, 
the veteran asserted that he had constant pain in his 
thoracic back.  The veteran also reported that he had muscle 
spasms when he performed certain duties at work.  

The veteran's scoliosis of the thoracic spine is currently 
rated as noncompensable, effective from March 6, 2002.  This 
disorder was evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 
5291 (old criteria, limitation of motion in the dorsal spine) 
and 5235 (new criteria, vertebral fracture or dislocation).

As discussed above, the regulations evaluating the veteran's 
thoracic spine disability were changed during the pendency of 
this appeal.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.  As there is no affirmative direction in the new 
criteria authorizing retroactive effect, the Board finds that 
the new rating criteria does not have such effect.  
Regardless, the Board notes that the effective date of a 
liberalizing law or VA issue may be no earlier than the 
change in law or issue.  38 U.S.C.A. § 5110.

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).

Under the old criteria at Code 5291, slight limitation of 
motion in the thoracic (dorsal) spine is to be awarded a 
noncompensable evaluation, while moderate and severe 
limitation is to be rated at 10 percent.  VA examinations 
since the veteran's separation from military service have 
shown virtually no limitation of motion in the spine.  The 
examiner of February 2003 found no evidence of symptomatic 
flare-up and that the thoracic disability had not resulted in 
any functional limitation such as pain on motion.  However, 
the veteran has presented lay evidence of symptomatic, 
intermittent pain in the thoracic spine.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Based on this 
creditable lay evidence, which the veteran is competent to 
provide, the Board finds that the veteran's scoliosis of the 
spine is characterized by actually painful and malaligned 
joints.  Therefore, the minimum compensation evaluation is 
authorized under the old criteria at Code 5291.  The minimum 
compensable evaluation under Code 5291 is a 10 percent 
evaluation for moderate limitation of motion.  Thus, the 
provisions of 38 C.F.R. § 4.59 authorize a 10 percent 
evaluation under these criteria.

However, a higher evaluation is not authorized under the old 
criteria.  There is no objective evidence that the veteran 
has pain on motion or any significant type of functional 
limitation associated with his thoracic spine.  The range of 
motion studies taken in February 2003 only show minimal 
limitation of motion with the back.  Thus, the preponderance 
of the evidence is against a finding of severe limitation of 
motion in the thoracic spine.  Regardless, a 10 percent 
evaluation is the highest authorized under old Code 5291.  
There is no evidence or diagnosis for a fractured vertebra, 
ankylosis/fixation, or intervertebral disc syndrome in the 
thoracic spine.  Therefore, an evaluation under Codes 5285, 
5286, 5288, and 5293 is not authorized.  

An analogous rating is not appropriate under Code 5293 as 
there is no evidence of neuropathy or other neurological 
findings (abnormal reflexes, radiating pain, etc.) associated 
with the scoliosis of the thoracic spine.  In addition, an 
evaluation by analogy under Code 5285 for the thoracic 
scoliosis (malalignment) is not warranted, as the veteran's 
symptomatology is not comparable to the criteria at this 
diagnostic code.  That is, there is no evidence of cord 
involvement, being bedridden, requiring braces, or 
significant limitation of motion or any abnormal motion.

The examiner of February 2003 did indicate that the veteran 
had an upper back strain and scoliosis.  The veteran has 
presented evidence of muscle spasm and pain on motion.  
However, these symptoms have not been replicated on 
examination.  There is no evidence of loss of lateral spine 
motion, listing of the whole spine, positive Goldthwaite's 
sign, marked limitation in forward bending, osteoarthritic 
changes to the thoracic spine, narrowing/irregularity of the 
joint spaces, or abnormal mobility on forced motion.  
Therefore, a higher evaluation is not authorized under the 
criteria at Code 5295 for a back strain.

Turning to the new criteria, the Board notes that Code 5235, 
under the General Rating Formula, authorizes a 20 percent 
evaluation for "muscle spasm or guarding severe enough to 
result in...abnormal contour such as scoliosis..."  The veteran 
has reported intermittent muscle spasm and radiological 
studies have confirmed the existence of scoliosis in the 
thoracic spine.  While the examinations have not found muscle 
spasm, the veteran is competent to report such symptoms.  The 
Board finds the report of spasm unsupported and less 
probative than the medical evidence.  There is no indication 
that the scoliosis is due to spasm or guarding and there is 
no indication of significant limitation of motion or 
significant functional impairment due to the disability.  The 
Board concludes that the medical evidence is more probative 
of the degree of disability than the veteran's unsupported 
lay statements.  Therefore, a 20 percent evaluation is not 
warranted under the new criteria at Code 5235.  

This finding is corroborated by the examiner's opinion in 
February 2003 that found that the veteran only suffered with 
minimal functional impairment due to his thoracic scoliosis.  
Based on all the evidence, including this medical evidence 
and opinion, the Board finds that a higher evaluation is not 
authorized under the new criteria at Codes 5235-42.  There is 
no diagnosis or radiological evidence of intervertebral disc 
syndrome associated with the veteran's thoracic spine.  
Therefore, an evaluation under the new criteria at 5243 is 
not warranted.  In addition, as the veteran has not reported 
incapacitating episodes requiring physician ordered bedrest, 
the veteran's symptomatology is not analogous to the criteria 
at this diagnosis code.

Based on the above analysis, the evidence supports a 10 
percent evaluation for the veteran's thoracic scoliosis.  
38 C.F.R. § 4.59.  However, the preponderance of the evidence 
is against higher evaluations.  While the veteran is 
competent to report his symptoms, the medical findings do not 
support higher evaluations.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment than the appellant's statements.  
To the extent that the appellant has described more severe 
symptomatology associated with his service-connected 
disabilities, his lay evidence is not credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against higher evaluations than that 
awarded, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 10 percent evaluation for scoliosis of the thoracic spine 
is granted; subject to the laws and regulations governing 
payment of monetary benefits.


REMAND

The last VA compensation examination to evaluate the 
veteran's left foot disability was performed in February 
2003.  The examiner's opinion implied that the veteran's 
fracture of the left foot had healed without any residual 
except some tenderness.  VA subsequently received a letter 
from the veteran's treating podiatrist dated in July 2003.  
This physician indicated that the veteran suffered with a 
Morton's neuroma and slight elevation of the third metatarsal 
with pain.  It was reported that injection therapy and 
orthotics had not alleviated these symptoms.

The podiatrist's letter implies that the veteran's left foot 
residuals have increased in severity since his last 
compensation examination, and now may include the formation 
of a neuroma.  According to the Court's decision in 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), when an 
appellant claims that his or her disability was worse than 
last evaluated, and the available evidence is too old for 
adequate evaluation of the veteran's current symptomatology, 
the duty to assist requires providing a new examination.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
addition, the provisions of 38 C.F.R. § 4.40 and § 4.45 
require VA to consider the degree of functional impairment, 
such as additional loss of motion due to pain, which occur 
during periods of symptomatic flare-up.  See DeLuca v. Brown, 
8 Vet. App. 202, 205-07 (1995).  On remand, a new VA 
compensation examination is required to provide competent 
medical opinion on the current severity of the residuals of 
the left foot fracture.

Finally, the Board notes that the treatment records of the 
private podiatrist have not been associated with the claims 
file.  VA requested these records directly from the private 
physician/facility in letters issued in August 2003, November 
2003, and June 2004.  The veteran was informed of these 
efforts and the lack of cooperation by the private 
physician/facility by letter issued in June 2004.  The Board 
takes this opportunity to inform the veteran that it is 
ultimately his responsibility to submit this evidence to VA, 
that his failure to submit this evidence could have an 
adverse effect on his current claim, and that the Board will 
take no further action to develop this evidence.  See 
38 U.S.C.A. § 5103A(a)(2), (b)(2); 38 C.F.R. § 3.159(d), (c).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Make arrangements to obtain a VA foot 
examination to provide evidence on the 
current symptomatology associated with 
the veteran's service-connected residuals 
of a left foot fracture.  Send the claims 
folder to the examiner for review.  After 
a review of the medical evidence in the 
claims file, the examiner should answer 
the following questions:

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left foot fracture.  
The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability.  The examiner should fully 
describe the extent and severity of all 
symptoms associated with the left foot 
fracture.

Specifically, the examiner should 
determine whether it is at least as 
likely as not that a Morton's neuroma is 
the result of, or proximately due to, the 
service connected left foot fracture.  

The examiner should also determine, in 
his or her best medical opinion, whether 
the residuals of the veteran's left foot 
fracture best characterized as a mild, 
moderate, moderately severe, or severe 
disability.

The examiner should report the range of 
motion in the left foot.  He or she should 
also determine whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left foot is 
used repeatedly.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  

2.  If the veteran fails to report for 
his compensation examination, then 
documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examination was sent to his last known 
address. 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until VA notifies him.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


